Lacombe, J.,
(charging jury.j The point submitted to you is a very narrow one. You are simply to answer “Yes” or “No”to the question whether these goods are toys. If you make any distinction between the different articles, you will state that distinction when you return your verdict. You have heard the evidence, and all that there is for me to do in leaving the case in your hands is to give you the definition of the word “toy:” “A toy is a plaything; a thing the main use or purpose of which is the amusement of children. ” Bearing that definition in mind, and instructed by the evidence, you will determine as to these articles whether they are or are not toys. The burden proof is, of of course, upon the plaintiff, as it is in all these cases. He must satisfy you by a fair preponderanec of evidence that his side of the case is made out; otherwise the presumption is that the collector, a public officer, rightly decided'.
The jury found a verdict for the defendant.